UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7903



LEONARD A. SMITH,

                                               Plaintiff - Appellant,

          versus

PARKER EVATT; TONY ELLIS; LARRY C. BATSON;
PRISON INDUSTRIES/PRIVATE SECTOR DIVISION OF
THE SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
JOHN DOE, President of ESCOD Corporation of
Myrtle Beach, South Carolina; GENE BAKER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Matthew J. Perry, Jr., District
Judge. (CA-95-317-6-0AK)


Submitted:   January 18, 1996              Decided:   February 8, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.

Leonard A. Smith, Appellant Pro Se. Wilburn Brewer, Jr., Thomas
C.R. Legare, Jr., NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's motions for an expedited ruling, for removal of a protective

order, and to substitute magistrate judges. We dismiss the appeal

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.
§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2